DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 02/19/2021 has been entered. Claims 16-18 and 25-32 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18 and 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qiu et al. (US PG Pub 2009/0189509) (Qiu) in view of Kaiser et al (US PG Pub 2011/0108821) and in further view of Park et al. (US 2008/0079356) (Park) as evidenced by Meng and Herron (Organic Small Molecule Materials for Organic Light-Emitting Diodes, 2006) (Meng).

In reference to claims 16 and 26, Qiu et al disclose an organic light emitting device (Qiu abstract corresponds to an electronic device)

comprising an anode, a cathode and an organic electroluminescent medium disposed between the anode and the cathode (Qiu abstract corresponds to an anode, a cathode and at least one emitting layer)

wherein the organic electroluminescent medium includes compound monochromatic luminescent layer; and the compound monochromatic luminescent layer includes host A doped with monochromatic dopant (Qui abstract corresponds to at least one emitter compound E), 

wherein the host A is consisted of two kinds of materials with different transporting characteristics, one is hole-transporting material that is a triaryl amine compound (Qui abstract [0016] corresponds to the matrix material M1),

corresponds to the matrix material M2),

wherein the electron-transporting material includes anthracene e.g. a compound of formula (4) as shown below [0019] corresponds to the matrix material M2 is a compound comprising at least one anthracene unit)

    PNG
    media_image1.png
    164
    333
    media_image1.png
    Greyscale


and wherein the monochromatic dopant is a fused-ring aromatic compound [0062]. Qui does not expressly state that the fused-ring aromatic compound used as a monochromatic dopant is a compound of formula (I-1) to I-31).

With respect to the difference, Kaiser teaches a fused-ring aromatic compound of formula (2) as shown below as a blue dopant for a light emitting material for an organic electroluminescent device (Kaiser abstract; [0005]; [0025]; [0052]). Kaiser further teaches that the use of this compound in a device results in improved lifetime [0004]. 


    PNG
    media_image2.png
    139
    268
    media_image2.png
    Greyscale

In light of the motivation of using the blue dopant as described above, it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the blue dopant compound of formula (2) as described by Kaiser as the monochromatic dopant in the device of Qui in order to make a device with improved lifetime, and thereby arrive at the claimed invention (corresponds to wherein the emitter compound E is selected from a compound of formula I-2 substituted with four radicals R1 which are each methyl groups).

Qui in view of Kaiser does not expressly state that the triaryl amine compound used as a hole transport material is a compound of formula (II-2).

With respect to the difference, Park teaches a material for organic electroluminescent devices of formula 1 (Park [0016]), for example compound a compound of formula 50 as shown below (Park [0075]; [0087]) except wherein n is 0 (Park [0032]), that is useful in the emitting layer, hole transport or hole injection layer of the device (Park [0078]).

    PNG
    media_image3.png
    365
    587
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    311
    584
    media_image4.png
    Greyscale



Park discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein the compound is as compound of formula 50 except wherein the index n is 0 instead of 1. Each of the disclosed values from the groups and indexes of Park are considered functionally equivalent and their selection would lead to obvious variants of compound of formula 1. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Park and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In light of the motivation of using the compound of formula 1 as shown above for example the compound 50 except for wherein n is 0 of Park as described above, it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compound 50 of Park as a hole transport material as described by Park as the triarylamine compound in the light emitting layer of the device of Qui in view of Kaiser in order to produce a device with low driving corresponds to wherein the matrix material M1 is a compound of formula II-2 wherein each group Z is CR3, each group R3 is H, one group X is a single bond, the other group X is CR3=CR3, each R3 is H, p is 1, Ar4 is anthraceneylene, and each group Ar3 an unsubstituted naphthyl group). 

Qiu in view of Kaiser and Park does not expressly state that the electron-transporting material has a lower HOMO energy than the monochromatic dopant, and that the monochromatic dopant has a lower HOMO energy than the hole-transporting material. Qui in view of Kaiser and Park does not expressly state that the electron-transporting material has a lower LUMO value than the monochromatic dopant or the hole-transporting material. However, these electronic properties are implicit properties of hole-transporting and electron-transporting materials (corresponds to wherein HOMO (M1) > HOMO (E) > HOMO (M2) and LUMO (M2) < LUMO (M1) and LUMO (E)). 

As supporting evidence, Meng reviews the properties of various organic small molecule materials for use in organic light-emitting diodes providing different functions. Meng details that electron transporting materials are characterized by good hole-blocking properties (see Meng Section 3.7.3, page 92)  including a deep HOMO and LUMO levels (i.e. more negative values relative to emission and hole-transporting materials) in order to improve electron-transfer and hole-blocking (Meng Section 3.5; page 28; Figure 3.7). Meng further details that hole-transporting materials are characterized by shallow HOMO and LUMO levels (i.e. less negative values relative to emission and electron-transporting materials) in order to improve hole-transfer and electron-

    PNG
    media_image5.png
    293
    655
    media_image5.png
    Greyscale


Moreover, the recited HOMO and LUMO values are inherent properties of the reference materials. As the materials of Qiu in view of Kaiser and Park meet all structural requirements of the instant claim, they would be expected to have the recited properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.


In reference to claim 17, Qiu in view of Kaiser and Park teaches the device as described above for claim 16, and further teaches that the luminescent layer is fluorescent ((Qui [0062] and Kaiser abstract) corresponds to wherein the emitter compound E is a fluorescent compound). 

In reference to claim 18, Qiu in view of Kaiser and Park teaches the device as described above for claim 16, (corresponds to wherein the emitter compound E contains no arylamino group). 

In reference to claim 25, Qiu in view of Kaiser and Park teaches the device as described above for claim 16, (corresponds to wherein the emitter compound M1 and M2 are different). 

In reference to claim 27, Qiu in view of Kaiser and Park further teaches the device as described above wherein the weight ratio of electron-transporting host material to hole-transporting host material to monochromatic dopant is 77:20:3 (Qui [0072] corresponds to wherein M1 is present in the emitting layer in a proportion of 1 to 90% by volume).

While Qiu in view of Kaiser and Park does not explicitly disclose the hole-transporting host material is included in a proportion of 1 to 90% by volume as presently claimed, it is the position of the office that 20 wt% would fall within the range of 1 to 90% by volume as the compounds in the mixture would have relatively similar densities.

In reference to claim 28, Qiu in view of Kaiser and Park teaches the device as described above for claim 16 (corresponds to wherein the electronic device is an organic electroluminescent device). 

In reference to claim 29, Qiu in view of Kaiser and Park further teaches that the device as described above for claim 16 comprises a blue emitting layer 1 and a blue emitting layer 2 (Qiu [0047]; Fig. 4 corresponds to wherein the electronic device is an organic electroluminescent device and comprises at least one further emitting layer). 

In reference to claim 30, Qiu in view of Kaiser and Park further teaches that the device as described above for claim 16 is used in displays or in a solid-state light source (Qiu [0002] corresponds to a display or light source in lighting applications comprising the electronic device). 

In reference to claims 31 and 32, the claims further limits the substituents R31, which are optional embodiments of claim 16 (i.e. “which is optionally substituted by one or more radicals R31”) and therefore not required. As such, claims 31 and 32 are rejected based on similar reasons to claim 16.

Response to Arguments
Applicant initially argues, concerning the outstanding rejection under 35 USC 103 as unpatentable over Qiu in view of Kaiser and further view of Park as evidenced by Meng, that the previous rejection pointed to a compound of Park that does not actually read on the instant claims due to the presence of an extra phenylene group. While Applicant is correct in this assertion, Park teaches that this phenylene group is an optional portion of the materials of Park and the claimed devices are still obvious in light of the prior art as pointed to herein above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D./Examiner, Art Unit 1786                                             
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786